Title: To James Madison from John Gavino, 29 August 1803
From: Gavino, John
To: Madison, James


					
						No. 129
						Sir
						Gibraltar 29th. August 1803
					
					I beg leave to referr to my last dispatch No. 128 and its enclosures, since when am not honord with any of yours.  I now hand you a duplicate of Consul Simpsons.
					I informed you of the Dey of Algeir having sent away some time ago the British Consul Mr. Falcon.  Said Gentleman is still here, and he tells me orders have come to Lord Nelson to take him back to Algeir, and should they refuse recieving him with the Respect due to his Character as the Representative of Great Britain, in this case his Lordship is directed to act as he may judge proper for the honor of the Nation
					The two Tripolin Row Boats I mentiond in my last have taken their station one at Scombrera Bay, the entrance of Cartagena, the other at the Island of St. Paul, the entrance of Alicante Bay.
					A large British Convoy of about 40 sail now coming in from Malta.  They are mostly the Traders that got away from Leghorn and other Ports of Italy.
					I now inclose you the List of the first Six Months arrivals at this Port in the present Year, and have the honor to be with respect, Sir Your most obedt. & huml. Servt.
					
						John Gavino
					
					
						No accounts of our ships aloft
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
